Name: 2005/423/EC: Council Decision of 10 May 2005 concerning the conclusion of an Additional Protocol to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union
 Type: Decision
 Subject Matter: European construction;  America;  international affairs
 Date Published: 2006-06-16; 2005-06-08

 8.6.2005 EN Official Journal of the European Union L 144/42 COUNCIL DECISION of 10 May 2005 concerning the conclusion of an Additional Protocol to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union (2005/423/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310 thereof in conjunction with the first subparagraph of Article 300(2) and the second subparagraph of Article 300(3) thereof, Having regard to the 2003 Act of Accession, and in particular to Article 6(2) thereof, Having regard to the proposal from the Commission, Having regard to the assent of the European Parliament, Whereas: (1) The Additional Protocol to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, was signed on behalf of the Community and its Member States on 16 December 2004. (2) The Additional Protocol should be approved, HAS DECIDED AS FOLLOWS: Sole Article 1. The Additional Protocol to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union, is hereby approved on behalf of the Community and its Member States. The text of the Additional Protocol is attached to this Decision (1). 2. The President of the Council shall give the notification provided for in Article 13 of the Additional Protocol Done at Brussels, 10 May 2005. For the Council The President J. KRECKÃ  (1) OJ L 38, 10.2.2005, p. 3.